        Case: 1:20-cv-00060-DAS Doc #: 57 Filed: 08/19/21 1 of 1 PageID #: 362




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

JAMES WILLIAMSON                                                                    PLAINTIFF

V.                                                     CIVIL ACTION NO. 1:20-CV-60-DAS

NETTLETON SCHOOL DISTRICT
and TIM DICKERSON                                                               DEFENDANTS


                                     FINAL JUDGMENT

        This cause is before the court on the motion for summary judgment by the Nettleton

School District and the motion for judgment based on qualified immunity by the defendant Tim

Dickerson. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit.

        For the reasons set forth in the Memorandum Opinion, filed contemporaneously

herewith, the court finds the motion for summary judgment is granted and the action against the

defendant Nettleton School District is dismissed with prejudice. The motion of the defendant,

Tim Dickerson, is granted and the action against him is dismissed with prejudice.

        SO ORDERED AND ADJUDGED this the 19th day of August, 2021.




                                     /s/ David A. Sanders
                                     UNITED STATES MAGISTRATE JUDGE
